Per Curiam.

Upon a full review of the matter, this court concurs with the recommendation of the board. Therefore, the petition of Arliss P. Atkins for reinstatement at this time is denied and his indefinite suspension from the practice of law is continued. However, we wish to point out to the petitioner that he may follow one of two courses: he may, if he so chooses, apply for and take the Ohio Bar examination; or he may avail himself of the many continuing legal education courses, legal publications and materials including taped legal educational conferences and current legal subject matter. If the petitioner chooses the latter route, he may, after such additional period of study and continued professional self-improvement as to the current status of the law, again petition the court for reinstatement to the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.